Citation Nr: 0528812	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  98-06 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for lumbosacral strain, prior to April 13, 2004.

2.  Entitlement to an initial disability rating in excess of 
10 percent for lumbosacral strain, since April 13, 2004.

3.  Entitlement to an initial disability rating in excess of 
10 percent for femoral and saphenous varicose veins of the 
right lower extremity status post recurrent ligation, prior 
to July 15, 2002.

4.  Entitlement to a disability rating in excess of 20 
percent for femoral and saphenous varicose veins of the right 
lower extremity status post recurrent ligation, since 
September 1, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from April 1995 to October 
1996.

The appeal arises from the March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, in pertinent part granting 
service connection and assigning a noncompensable rating for 
status post vein stripping; and granting service connection 
and assigning a noncompensable rating for a lumbosacral 
strain.  The RO, by a March 1999 rating decision, granted an 
increased rating to 10 percent for the veteran's varicose 
veins of the right lower extremity, characterized as 
recurrent femoral and saphenous varicosities of the right 
lower extremity, post ligation, recurrent, symptomatic.  The 
Board remanded the case in November 1999 for further 
development.  

In June 2004, the RO increased the disability rating for 
lumbosacral strain to 10 percent, effective from April 13, 
2004.  Since this claim has not been withdrawn, a rating 
above 0 percent prior to April 13, 2004, and a rating above 
10 percent after April 13, 2004, remain at issue on appeal.  
See AB v. Brown, 6 Vet. App. 35 (1993) (a claim remains in 
controversy where less than the maximum available benefits 
are awarded).  The Board remanded the case again in January 
2005 for further development.

In June 2005, the RO awarded the veteran a temporary total 
disability rating from July 15 to August 31, 2002, based upon 
hospitalization for varicose vein surgery.  The RO also 
awarded a higher rating, to 20 percent, for the veteran's 
varicose vein disability, effective from September 1, 2002.  
Since the veteran has continuously appealed the rating of his 
varicose vein disability, a rating above 10 percent prior to 
July 15, 2002, and a rating above 20 percent after September 
1, 2002, remain at issue on appeal.  See AB v. Brown, 6 Vet. 
App. 35 (1993) (a claim remains in controversy where less 
than the maximum available benefits are awarded).  

The veteran provided testimony before a Veterans Law Judge 
(VLJ) sitting at Winston-Salem, North Carolina, in September 
1999.  In a November 2004 letter, the Board of Veterans' 
Appeals (Board) advised the veteran that the VLJ who had held 
the September 1999 hearing was no longer with the Board, and 
the veteran was afforded the opportunity to provide testimony 
at another hearing.  He was also advised that if he did not 
respond to the November 2004 correspondence, it would be 
presumed that he did not desire another hearing.  As the 
veteran did not respond to the November 2004 correspondence, 
the Board will now address the claims on the merits.  


FINDINGS OF FACT

1.  Prior to April 13, 2004, the veteran's lumbosacral strain 
was manifested by no objective findings on examination and 
complaints of pain, fatigue, lack of endurance, stiffness, 
and flare-ups.

2.  Since April 13, 2004, the veteran's lumbosacral strain 
was manifested by slight limitation of motion with some pain 
on motion, lack of endurance, and no fatigue, weakness, or 
incoordination with normal X-rays and no evidence of 
arthritis, intervertebral disc disease, or ankylosis.

3.  Prior to July 15, 2002, femoral and saphenous varicose 
veins of the right lower extremity status post recurrent 
ligation were manifested by involvement of superficial veins 
above and below the knee with varicosities of the long 
saphenous with pain or cramping on exertion and no 
involvement of the deep circulation.

4.  Since September 1, 2002, femoral and saphenous varicose 
veins of the right lower extremity status post recurrent 
ligation, have been manifested by aching of the leg with 
prolonged standing or walking with symptoms relieved by 
elevation of the leg or compression hosiery.


CONCLUSIONS OF LAW

1.  A compensable disability rating for lumbosacral strain, 
prior to April 13, 2004, is not warranted.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.7, 4.10, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5237, 5242, 5243 (2004); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2002).

2.  An evaluation in excess of 10 percent for lumbosacral 
strain, since April 13, 2004, is not warranted.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.7, 4.10, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5237, 5242, 5243 (2004); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2002).

3.  An initial disability rating of 20 percent for femoral 
and saphenous varicose veins of the right lower extremity 
status post recurrent ligation, prior to July 15, 2002, is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (1997), (2005).

4.  An evaluation in excess of 20 percent for femoral and 
saphenous varicose veins of the right lower extremity status 
post recurrent ligation, since September 1, 2002, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (1997), (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran desires higher initial ratings for his service-
connected lumbosacral strain and varicose vein disabilities.  
He maintains, in essence, that the evaluations assigned 
during the appeal period do not adequately reflect the 
severity of his impairment.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based upon an average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  

Because the veteran is appealing the initial assignments of 
his disability ratings, the severity of the disabilities is 
to be considered during the entire period from the initial 
assignment of the disability ratings to the present.  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  As this case involves the ratings assigned in 
connection with the original grant of service connection for 
his lumbosacral strain and varicose vein disorders, the Board 
will follow the mandates of the Fenderson case in 
adjudicating this claim.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Entitlement to an initial compensable disability rating 
percent for lumbosacral strain, prior to April 13, 2004

VA regulations define disability of the musculoskeletal 
system primarily as "the inability, due to damage or 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance."  38 C.F.R. 
§ 4.40 (2005).  With regard to disorders of the joints, 
applicable regulations provide that "the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes."  38 C.F.R. § 4.45 (2005).  
To that end, the regulations provide that, when rating 
disabilities of the joints, inquiry will be directed to 
considerations such as weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  Id.  The regulations further 
provide that instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are also to be considered.  Id. § 4.45(f).  
See also 38 C.F.R. § 4.59 (2005) ("The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability").

The difficulty in rating functional loss due to factors such 
as pain on use was recognized by the Court in the case of 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  There, the Court 
noted that the VA examination relied upon to rate the 
veteran's disability had merely included findings as to the 
range of motion at the time of the examination, without 
accounting for factors enumerated in 38 C.F.R. § 4.40.  The 
Court found that when the pertinent diagnostic criteria 
provide for a rating a disability on the basis of loss of 
range of motion, determinations regarding functional loss 
"should, if feasible, be 'portray[ed]' (§ 4.40) in terms of 
the degree of additional range-of-motion loss due to pain on 
use or during flare-ups."  Id.

Disabilities of the lumbar spine are evaluated in accordance 
with VA's Schedule for Rating Disabilities, set out at 
38 C.F.R. part 4.  Amendments to the criteria governing the 
evaluation of the spine, to include disabilities of the 
thoracolumbar spine, became effective September 26, 2003.  
See Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2004)).  Prior to September 26, 
2003, limitation of motion in the lumbar spine was evaluated 
in accordance with the criteria set forth in 38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2003).  Evaluations of 10, 20, 
and 40 percent were assigned, respectively, for slight, 
moderate, and severe limitation of motion.  In addition, 
lumbosacral strain was evaluated in accordance with the 
criteria set forth in 38 C.F.R. § 4.17a, Diagnostic Code 5295 
(2003).  A zero percent rating was warranted if the condition 
was manifested by slight subjective symptoms only, and a 10 
percent rating was warranted if there was characteristic pain 
on motion.  If there was muscle spasm on extreme forward 
bending, or loss of lateral spine motion, unilateral, in the 
standing position, a 20 percent rating was warranted.  The 
highest available schedular evaluation for that condition, 40 
percent, was warranted where the condition was severe, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  Id.  

Effective from September 26, 2003, disabilities of the lumbar 
spine are to be rated under the General Rating Formula for 
Diseases and Injuries of the Spine.  See Schedule for Rating 
Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  
Under that rating formula, a 10 percent rating is warranted 
if forward flexion of the thoracolumbar spine is greater than 
60 degrees but not greater than 85 degrees; or if the 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees; or 
if there is muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spine contour; or 
if there is vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent rating is warranted if 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or if the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or if there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  And a 
50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  ("Unfavorable ankylosis" 
is defined, in pertinent part, as "a condition in which the 
entire thoracolumbar spine is fixed in flexion or 
extension".  See id., Note (5)).  These criteria are to be 
applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information).

The new rating formula for diseases and injuries of the spine 
specifies that any associated objective neurologic 
abnormalities including, but not limited to, bowel or bladder 
impairment, are to be rated separately from orthopedic 
manifestations, under an appropriate diagnostic code.  The 
formula also specifies that, for VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  Id., Note (2).  
Provided, however, that, in exceptional cases, an examiner 
may state that because of age, body habits, neurologic 
disease, or other factors not the result of disease or injury 
of the spine, the range of motion of the spine in a 
particular individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion generally recognized by VA.  Id., Note (3).  
Further, the term "combined range of motion" refers to 
"the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees  
Id., Notes (2) and (4).

The Board finds that a preponderance of the evidence is 
against the claim for a compensable rating for the veteran's 
service-connected lumbosacral strain prior to April 13, 2004.  
This is so because the evidence shows that the veteran had 
slight subjective symptoms only.  For example, a U. S. Navy 
Physical Evaluation Board performed just before the veteran's 
separation from service in October 1996, noted that the 
veteran had chronic low back pain which was not ratable and 
did not make the veteran unfit for service.  A September 1998 
VA examination of the spine diagnosed a history of chronic, 
mild lumbosacral strain and noted that physical examination 
was normal.  The veteran reported only occasional aching of 
the back without fatigue or wasting.  Significantly, he 
denied having treatment and taking medication for his 
complaints.  He denied problems in the legs related to his 
back and denied problems with sensation.  Range of motion was 
essentially full with 90 degrees flexion, 40 degrees lateral 
bending, bilaterally, and 20 degrees rotation bilaterally.  
All movements were without symptoms and other testing, like 
heel-toe walk, was negative.

During his 1999 hearing, he reported that all of his service-
connected disabilities, including his service-connected 
bilateral knee disability and his service-connected varicose 
veins, combined to cause him to occasionally take an hour or 
half-hour off of his work as a mechanic.  He also reported 
muscle spasms when bending and lifting.  He reported taking 
over the counter medication like Tylenol for relief as well 
as taking hot baths and using ice packs and a back brace 
occasionally.

Another VA examination in June 2002 also showed only slight 
subjective symptoms.  Subjective findings were noted as pain, 
fatigue, stiffness, and objective findings were described as 
"none."  Specifically, there was no sign of painful motion, 
muscle spasm, weakness, or tenderness on examination.

Thus, a higher initial evaluation for lumbosacral strain is 
not warranted prior to April 13, 2004, as the evidence during 
that period did not reveal characteristic pain on motion 
under Diagnostic Code 5295.  Likewise, the evidence did not 
show even slight limitation of motion of the lumbar spine 
which would warrant a higher rating under Diagnostic Code 
5292.  38 C.F.R. § 4.71a (2002). 

A higher initial rating is also not warranted after September 
26, 2003, the effective date of the amended regulations, 
because the veteran did not meet the criteria for the next 
higher, 10 percent, evaluation.  See Kuzma v. Principi, 341 
F.3d 1327, 1328- 29 (Fed.Cir.2003).  The evidence did not 
show forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or that the 
combined range of motion of the thoracolumbar spine was 
greater than 120 degrees but not greater than 235 degrees; or 
that there was muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spine 
contour; or that there was  vertebral body fracture with loss 
of 50 percent or more of the height.  38 C.F.R. § 4.71a 
(2005).

The Board has considered the application of other Diagnostic 
Codes, however, there is no evidence that the veteran's 
service-connected disability includes, for example, arthritis 
or IVDS.  Also, the full range of motion assessments indicate 
that consideration of a Diagnostic Code referable to 
ankylosis is not warranted.  Accordingly, the evidence does 
not support the assignment of a compensable schedular 
evaluation at any time during the appeal period. 

Entitlement to an initial disability rating in excess of 10 
percent for lumbosacral strain since April 13, 2004

The Board finds that a preponderance of the evidence is 
against the claim for a rating in excess of 10 percent for 
the veteran's service-connected lumbosacral strain since 
April 13, 2004.  This is so because the that the limitation 
of motion of the lumbar spine was generally within normal 
limits and was, at most, slight, even with consideration of 
DeLuca factors.  For example, the April 2004 VA examination 
revealed "[s]light impairment in the range of motion of 
flexion and extension of the lumbar spine with movements 
associated with pain and other lumbar movements were normal 
but associated with pain."  Specifically, the examiner found 
flexion to 85 degrees with pain throughout the range of 
motion, extension to 25 degrees with pain throughout the 
range of motion and bilateral lateral and rotation range of 
motion of 30 degrees without pain.  It was also noted that 
there was no ankylosis of the lumbar spine, no evidence of 
IVDS, no muscle spasm, no unilateral loss of lateral spine 
motion, normal bladder and bowel function, normal 
neurological examination of the lower extremities, and 
unremarkable X-ray which showed no changes of degenerative 
arthritis.  

The veteran reported intermittent and severe back pain about 
ten times a week lasting for six hours or more with sharp and 
burning and sometimes dull and cramping pain into the feet.  
He reported increased pain with physical activity and 
prolonged standing.  He reported that he had to leave work 
four to six days in the last year due to his back and that he 
gets only slight relief from medication.   The examiner noted 
that the range of motion was limited by pain and lack of 
endurance but not by fatigue, weakness, or incoordination.  

The March 2005 VA examination also revealed no more than 
slightly reduced range of motion.  The veteran reported that 
for the last three years he had worked for a cabinet company 
and that since service he had lost 30 to 40 workdays due to 
his back, or roughly 3 to 4 days per year.  He did not 
describe neurologic symptoms and stated that his back problem 
did not affect his activity at home.  Range of motion was to 
80 degrees with pain and grimacing seen in the last 10 
degrees; extension was from 0 to 10 with pain and grimacing 
throughout.  Lateral bending was to 50 degrees bilaterally 
with pain only noted in the last 10 degrees on the left.  
Rotation was to 50 degrees bilaterally without evidence of 
pain.  Strength and sensation testing were normal.  

VA treatment records reveal that in May 2004 the veteran 
reported that he had back pain which occurred four to five 
times per year with episodes lasting about one week.  No 
tenderness was noted on examination and he was prescribed 
Naprosyn.  

The veteran has approximately 10 degrees of additional 
functional loss with regard to flexion, extension, and left 
lateral bending, due to pain on use given that pain was not 
found with regard to the other ranges of motion.  This 
additional functional loss does not equate with the next 
higher, 20 percent, evaluation, however.  The Board 
acknowledges the veteran's report that he had pain throughout 
the range of motion for flexion during his 2004 examination.  
However, the preponderance of the evidence argues against a 
finding of more significant functional loss due to pain as 
the veteran reports he is unaffected by the disability at 
home, he has sought treatment only once or twice for back 
pain since service, and he has been able to obtain and retain 
gainful employment with only a few missed days annually due 
to his back complaints.  

The evidence does not reveal significant weakened movement, 
excess fatigability, incoordination, swelling, deformity or 
atrophy of disuse due to the service-connected back disorder.  
Likewise, the evidence does not show that the service-
connected back disorder causes instability of station, 
disturbance of locomotion, or interference with sitting, 
standing, and weight bearing.  For these reasons the Board 
does not find that there is additional range-of-motion loss 
due to pain on use or during flare-ups.  

The veteran does not contend and the evidence does not show 
that he has neurologic or radicular symptoms.  Although 
during his 2005 VA examination he reported pain in the legs 
and he has also reported muscle spasms, the competent medical 
evidence has consistently found no support for neurological 
problems.  X-rays have consistently been normal and VA 
examinations have failed to elicit spasms in the back.  
Accordingly, application of Diagnostic Codes referable to 
intervertebral disc syndrome is not warranted.

For the reasons explained above, the evidence does not 
support the assignment of a schedular evaluation in excess of 
10 percent at any time since April 13, 2004. 

Entitlement to an initial disability rating in excess of 10 
percent for femoral and saphenous varicose veins of the right 
lower extremity status post recurrent ligation, prior to July 
15, 2002

For the period prior to July 15, 2002, the Board finds that 
the evidence is in equipoise with regard to whether the 
veteran satisfied the criteria for the 20 percent rating 
under the old regulations.  Affording the veteran the benefit 
of the doubt, an increased initial evaluation, to 20 percent, 
for femoral and saphenous varicose veins of the right lower 
extremity status post recurrent ligation is warranted.

The pertinent regulations governing evaluations for varicose 
veins were amended, effective January 12, 1998.  Prior to 
January 12, 1998, the criteria for 10, 20, 40, and 50 percent 
ratings for unilateral varicose veins, as here, were as 
follows:

Moderate; varicosities of superficial veins below the knees, 
with symptoms of pain or cramping on exertion:  [10 percent]

Moderately severe; involving superficial veins above and 
below the knees, with varicosities of the long saphenous, 
ranging in size from 1 to 2 cm. [centimeter(s)] in diameter, 
with symptoms of pain or cramping on exertion; no involvement 
of the deep circulation:  [20 percent]

Severe; involving superficial veins above and below the 
knees, with involvement of the long saphenous, ranging over 2 
cm. in diameter, marked distortion and sacculation, with 
edema and episodes of ulceration; no involvement of the deep 
circulation:  [40 percent]

Pronounced; the findings of the severe condition with 
secondary involvement of the deep circulation, as 
demonstrated by Trendelenburg's and Perthe's tests, with 
ulceration and pigmentation:  Unilateral [50 percent]

38 C.F.R. § 4.104, Diagnostic Code 7120 (1997).  The old 
regulations also provided that severe varicosities below the 
knee, with ulceration, scarring or discoloration and painful 
symptoms will be rated as moderately severe.  Note following 
38 C.F.R. § 4.104, Diagnostic Code 7120 (1997).

As amended, the regulation reads:

Intermittent edema if extremity or aching and fatigue in leg 
after prolonged standing or walking, with symptoms relieved 
by elevation of extremity or compression hosiery. [10 
percent]

Persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema. [20 percent]

Persistent edema and stasis pigmentation or eczema with or 
without intermittent ulceration. [40 percent]

Persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration. [60 
percent]

With the following findings attributed to the effects of 
varicose veins:  Massive boardlike edema with constant pain 
at rest. [100 percent]

38 C.F.R. § 4.104, Diagnostic Code 7120 (2005). 

Affording the veteran the benefit of the doubt, he showed 
moderately severe symptoms under the old criteria for the 
period prior to July 15, 2002.  The medical evidence shows 
that the veteran's varicose vein disability involved 
superficial veins above and below the knees, involved the 
saphenous vein, and that he had symptoms of pain and cramping 
on exertion.  Testing also consistently revealed no 
involvement of the deep circulation.  In addition, the 
veteran's medical history included varicose vein stripping 
prior to service, and another procedure was performed during 
service.

For example, during the September 1998 VA examination, the 
examiner noted swelling over the right femoral and saphenous 
areas.  The veteran complained of burning and soreness when 
standing.  The June 2002 VA examiner noted that the veteran 
had leg pain with walking and standing and that "[h]is 
condition does prevent him from performing any exercise or 
exertion."  Varicose veins were noted in the upper right 
leg.  An April 2002 VA treatment record noted "multiple 
varicose veins in posterior aspect of right thigh, and lower 
leg."  Prior to his right lower extremity vein stripping in 
July 2002, magnetic resonance imaging revealed "extensive 
varicosities of right medial thigh and upper calf."  

The Board notes that during this period the VA examination 
reports and other medical evidence of record did not 
specifically address whether involvement of the long 
saphenous included varicosities ranging in size from 1 to 2 
cm.  Regardless, affording the veteran the benefit of the 
doubt, the Board finds that the veteran's varicose vein 
disability prior to July 15, 2002, more nearly approximates 
moderately severe symptoms, particularly in light of the fact 
that, at the end of that period, his symptoms were so 
significant that he was hospitalized for surgical treatment 
of his varicose veins.  

The evidence does not show that an evaluation in excess of 20 
percent is warranted under either the old or the new criteria 
prior to July 15, 2002.  The medical evidence does not more 
nearly approximate severe symptoms involving superficial 
veins above and below the knees, with involvement of the long 
saphenous, ranging over 2 cm. in diameter, marked distortion 
and sacculation, with edema and episodes of ulceration.  
There is absolutely no evidence in the record during this 
period of episodes of ulceration.  Likewise, the evidence 
does not more nearly approximate a disability manifested by 
persistent edema and stasis pigmentation or eczema with or 
without intermittent ulceration.  Again, there is no evidence 
of ulceration during this period, and there are also no 
medical findings of eczema or stasis pigmentation.  

Accordingly, affording the veteran the benefit of the doubt, 
the Board finds that a higher initial evaluation, to 20 
percent, is warranted for the period prior to July 15, 2002.

Entitlement to a disability rating in excess of 20 percent 
for femoral and saphenous varicose veins of the right lower 
extremity status post recurrent ligation, since September 1, 
2002

The evidence does not show that an evaluation in excess of 20 
percent is warranted under the new criteria since September 
1, 2002.  The medical evidence does not more nearly 
approximate a disability manifested by persistent edema and 
stasis pigmentation or eczema with or without intermittent 
ulceration.  

An April 2004 VA examination report noted that the veteran 
reported recurrent infection in the leg requiring antibiotic 
therapy and the leg showed small areas of erythematous, old 
healed ulcerating.  Physical examination did not reveal heat, 
tenderness, or active ulceration.  

During the April 2005 examination, the veteran reported that 
he played softball and jogged and that he wore support hose 
to prevent swelling and additional varicosities.  Still, he 
reported edema when he awakes in the morning.  The examiner 
specifically stated that physical examination revealed no 
ulcers, no stasis pigmentation, and no eczema.  Mild, 
persistent edema was noted.  The assessment was that the 
veteran had severe varicosities which produced moderately 
severe disability.

Further consultation described the veteran's varicosities as 
"mild" and provided the medical opinion that it was not 
likely that the veteran had Mafucci syndrome.  The physician 
explained the conclusion stating that Mafucci syndrome 
involved the co-existence of two disorders and there was no 
evidence that the veteran had either of the additional 
disorders.  Vascular surgery found no indication for further 
imaging procedures or for further varicose vein surgery.

The Board finds the evidence does not support the veteran's 
claim for a higher evaluation since September 1, 2002.  
Although the veteran had persistent edema, it was described 
as mild, and the only evidence of ulceration was of healed 
ulcers.  There is no evidence of active ulcers, stasis 
pigmentation, or eczema during this period.  Accordingly, the 
Board does not find that the evidence more nearly 
approximates the criteria necessary for the next higher, 40 
percent, evaluation.  For these reasons, the Board finds that 
a higher initial evaluation, above 20 percent, is not 
warranted for the period since September 1, 2002.

Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the President signed into law the VCAA 
which eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provided an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant (veteran) about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  

The veteran was provided proper VCAA notice with respect to 
this case.  The statement of the case and supplemental 
statements of the case provided him with the applicable 
regulations pertaining to the VCAA and also provided him with 
the revised regulations pertaining to back and varicose vein 
claims.  The veteran was provided with a VCAA letter dated in 
January 2004 which addressed all four elements of VCAA 
notice.  In Pelegrini the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

With respect to VA's duty to assist, VA has developed service 
medical records, VA treatment records and four VA 
examinations with medical opinions.  The veteran has provided 
written statements and testimony at a personal hearing.  The 
veteran has not identified any additional pertinent evidence.  
The Board is not aware of a basis for speculating that 
relevant evidence exists that VA has not obtained or 
attempted to obtain.  Thus, as sufficient data exists to 
address the merits of the claims, the Board concludes that 
the VA has adequately fulfilled its statutory duty to assist 
the veteran in the development of the claims.  In the 
circumstances of this case, additional efforts to assist or 
notify the veteran in accordance with the VCAA would serve no 
useful purpose.  


ORDER

Entitlement to an initial compensable disability rating for 
lumbosacral strain, prior to April 13, 2004, is denied.

Entitlement to an initial disability rating in excess of 10 
percent for lumbosacral strain since April 13, 2004, is 
denied.

Entitlement to an initial disability rating in excess of 10 
percent for femoral and saphenous varicose veins of the right 
lower extremity status post recurrent ligation, prior to July 
15, 2002, is granted, to 20 percent, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to a disability rating in excess of 20 percent 
for femoral and saphenous varicose veins of the right lower 
extremity status post recurrent ligation, since September 1, 
2002, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


